Order filed September 17, 2012




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00499-CV
                                   ____________

IN THE MATTER OF THE MARRIAGE OF CHRISTY HOOVER AND JIMMY
                       O. BAILEY, Appellant


                       On Appeal from the 253rd District Court
                             Chambers County, Texas
                          Trial Court Cause No. CV25449


                                    ORDER

       The clerk’s record was filed on July 11, 2012 . Our review has determined that
relevant items have been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain petitioners first amended petition or first supplemental
petition.

       The Chambers County District Clerk is directed to file a supplemental clerk’s
record on or before October 1, 2012, containing petitioners first amended petition and
first supplemental petition.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM